Exhibit 10.2

AMENDED OFFERING DOCUMENT

XENOPORT, INC.

2015 EMPLOYEE STOCK PURCHASE PLAN

OFFERING DOCUMENT

ADOPTED BY THE BOARD OF DIRECTORS: JUNE 12, 2015

In this document, capitalized terms not otherwise defined will have the same
definitions of such terms as in the XenoPort, Inc. 2015 Employee Stock Purchase
Plan.

 

1. GRANT; OFFERING DATE.

(a) The Board hereby authorizes a series of Offerings pursuant to the terms of
this Offering Document.

(b) The first Offering hereunder (the “Initial Offering”) will begin on July 1,
2015 and will end on May 15, 2016, unless terminated earlier as provided below.
The Initial Offering will consist of two (2) Purchase Periods, with the first
Purchase Period ending on November 15, 2015 and the second Purchase Period
ending on May 15, 2016.

(c) After the Initial Offering ends, a new Offering will automatically begin on
each May 16 over the term of the Plan, subject to Section 1(g). Each new
Offering will be approximately twelve (12) months in duration. Each new Offering
will consist of two (2) Purchase Periods, each of which will be approximately
six (6) months in duration ending on May 15 and November 15 each year. Except as
provided below, a Purchase Date is the last day of a Purchase Period or of an
Offering, as the case may be.

(d) Notwithstanding the foregoing: (i) if any Offering Date falls on a day that
is not a Trading Day, then such Offering Date will instead fall on the next
subsequent Trading Day, and (ii) if the last day of either a Purchase Period or
an Offering (and therefore any Purchase Date) falls on a day that is not a
Trading Day, then such last day of the Purchase Period or Offering (and
therefore the Purchase Date) will instead fall on the immediately preceding
Trading Day.

(e) Prior to the commencement of any Offering, the Board may change any or all
terms of such Offering and any subsequent Offerings. The granting of Purchase
Rights pursuant to each Offering hereunder will occur on each respective
Offering Date unless (i) prior to such date, the Board determines that such
Offering will not occur, or (ii) no shares of Common Stock remain available, as
of the Offering Date, for issuance under the Plan in connection with such
Offering.

 

1.



--------------------------------------------------------------------------------

(f) If the Company’s accountants advise the Company that the accounting
treatment of purchases under the Plan is such that the Company determines is
detrimental to its best interests, then the Board may, in its sole discretion,
terminate each Offering that is then ongoing as of the next Purchase Date (after
the purchase of Common Stock on such Purchase Date) under such Offering.

(g) Notwithstanding anything in this Section 1 to the contrary, if the Fair
Market Value of a share of Common Stock on the first Trading Day of a new
Purchase Period within an Offering is less than or equal to the Fair Market
Value of a share of Common Stock on the Offering Date for that Offering, then
(i) that Offering will terminate immediately as of that first Trading Day, and
(ii) the Participants in such terminated Offering will be automatically enrolled
in a new Offering beginning on that first Trading Day (the “Restart Offering”).
Thereafter, notwithstanding the provisions of Section 1(c), instead of a new
Offering beginning pursuant to Section 1(c), a new Offering will begin on the
May 16 or November 16 that is closest to the twelve (12)-month anniversary of
the first day of the Restart Offering and every twelve (12) months thereafter.
It is intended that Sections 1(c) and 1(g) will operate so that only one
Offering will be outstanding at any time under the Plan.

 

2. ELIGIBLE EMPLOYEES.

(a) Each Eligible Employee who has been an Employee for a continuous period of
at least four (4) weeks ending on the Offering Date of an Offering and, on such
Offering Date, is either (i) an employee of the Company, (ii) an employee of a
Related Corporation incorporated in the United States, or (iii) an employee of a
Related Corporation that is not incorporated in the United States but whose
employees the Board has designated as eligible to participate in the Offering,
will be granted a Purchase Right on the Offering Date of such Offering, provided
that such Employee has completed all necessary enrollment paperwork (including
any enrollment form) required by the Company at least ten (10) days (or such
other period of time as determined by the Company and communicated to
Participants) prior to the Offering Date.

(b) Each Employee who first becomes an Eligible Employee during an Offering will
not be granted a Purchase Right under such Offering, but will be eligible to
participate in subsequent Offerings, provided that such Employee meets the
requirements set forth in the Plan and this Offering Document for eligibility to
participate in any such subsequent Offerings.

(c) Notwithstanding the foregoing, the following Employees will not be Eligible
Employees or be granted Purchase Rights under an Offering:

(i) Any Employee whose customary employment is five (5) months per calendar year
or less;

(ii) Any Employee who is a five percent (5%) stockholder (including ownership
through unexercised and/or unvested stock options) as described in Section 6(c)
of the Plan; and

 

2.



--------------------------------------------------------------------------------

(iii) Any Employee in a jurisdiction outside of the United States if, as of the
Offering Date of the Offering, the grant of such Purchase Rights under this
Offering Document would not be in compliance with the applicable laws,
regulations or requirements of any jurisdiction in which the Employee resides or
is employed, as determined in the sole discretion of the Board.

 

3. PURCHASE RIGHTS; PURCHASE LIMITS.

(a) Subject to the limitations herein and in the Plan, a Participant’s Purchase
Right under an Offering will permit the purchase of the number of shares of
Common Stock purchasable with up to fifteen percent (15%) of such Participant’s
Earnings paid during the Offering, beginning as of the date such Participant
first commences participation in the Offering.

(b) Notwithstanding anything to the contrary herein, due to certain payroll
deductions and withholdings, a Participant’s Contributions with respect to an
Offering may be less than the percentage of Earnings that such Participant
elected to have contributed with respect to such Offering. For each pay period
during an Offering, a Participant’s Contributions will be deducted from such
Participant’s pay after deducting any (i) amounts elected to be deferred by such
Participant under any qualified cash or deferred arrangement described in
Section 401(k) of the Code or other deferred compensation program or arrangement
established by the Company or a Related Corporation, (ii) payments for coverage
under any Company or Related Corporation health insurance plan or other employee
benefit plan, (iii) contributions to any Company or Related Corporation flexible
spending account plan, (iv) other pre-tax deductions, (v) other deductions
designated by the Company, and (vi) applicable tax withholding. As a result, a
Participant may not be able to make Contributions to the Plan for such pay
period or Offering at the percentage of Earnings that such Participant elected
to have contributed with respect to such Offering.

(c) For Offerings hereunder, “Earnings” means the total cash compensation paid
to a Participant by the Company or a Related Corporation, including all base
salary and base wages (including the value of such amounts elected to be
deferred by such Participant under any qualified cash or deferred arrangement
described in Section 401(k) of the Code or other deferred compensation program
or arrangement established by the Company or a Related Corporation), overtime
pay, commissions, bonuses, and other cash remuneration paid directly to such
Participant, but excluding profit sharing contributions, the cost of employee
benefits paid for by the Company or a Related Corporation, education or tuition
reimbursements, imputed income arising under any Company or Related Corporation
group insurance or benefit program, traveling expenses, business and moving
expense reimbursements, housing and living allowances, income received, reported
or otherwise recognized in connection with stock options and other equity
awards, contributions made by the Company or a Related Corporation under any
employee benefit plan, and similar items of compensation.

(d) Subject to the limitations herein and in the Plan, the maximum number of
shares of Common Stock that a Participant may purchase on any Purchase Date in
an Offering will be such number of shares as has a Fair Market Value (determined
as of the Offering Date for such Offering) equal to (1) $25,000 multiplied by
the number of calendar years in which the Purchase

 

3.



--------------------------------------------------------------------------------

Right under such Offering has been outstanding at any time, minus (2) the Fair
Market Value of any other shares of Common Stock (determined as of the relevant
Offering Date with respect to such shares) that, for purposes of the limitation
of Section 423(b)(8) of the Code, are attributed to any of such calendar years
in which the Purchase Right has been outstanding. For the avoidance of doubt,
the first day of an Offering is that Offering’s “Offering Date”. In all cases,
this $25,000 limit will be determined in accordance with regulations applicable
under Section 423(b)(8) of the Code. In particular, the amount in clause
(2) will be determined based on (i) the number of shares previously purchased
with respect to such calendar years pursuant to such Offering or any other
Offering under the Plan, and pursuant to any other Company or Related
Corporation plans intended to qualify as an employee stock purchase plan under
Section 423 of the Code, and (ii) the number of shares subject to other Purchase
Rights outstanding on the Offering Date for such Offering pursuant to the Plan
and any other such Company or Related Corporation plan intended to qualify as an
Employee Stock Purchase Plan.

(e) In all cases, the maximum aggregate number of shares of Common Stock
available to be purchased by all Participants under an Offering will be the
number of shares of Common Stock remaining available under the Plan on the
Offering Date, rounded down to the nearest whole share, taking into account the
Purchase Rights granted or to be granted under all other contemporaneous
Offerings under the Plan. If the aggregate number of shares of Common Stock to
be purchased upon the exercise of all outstanding Purchase Rights on a single
Purchase Date under all ongoing Offerings would exceed the foregoing limit, the
Board will make a pro rata allocation (based on each Participant’s accumulated
Contributions) on the applicable Purchase Date of the shares available (as of
the Offering Date) in a uniform and equitable manner.

(f) Any Contributions not applied to the purchase of shares of Common Stock as a
result of the application of the limits set forth in this Section 3 will be
refunded to the Participants at the end of the Offering without interest.

 

4. PURCHASE PRICE.

The purchase price of shares of Common Stock under an Offering will be the
lesser of: (i) eighty-five percent (85%) of the Fair Market Value of such shares
of Common Stock on the Offering Date, and (ii) eighty-five percent (85%) of the
Fair Market Value of such shares of Common Stock on the applicable Purchase
Date, in each case rounded up to the nearest whole cent per share.

 

5. PARTICIPATION.

(a) An Eligible Employee’s election to participate in an Offering is effective
on the Offering Date. An Eligible Employee must elect his or her Contribution
rate on the enrollment form provided by the Company. The completed enrollment
form must be delivered to the Company at least ten (10) days (or such other
period of time as determined by the Company and communicated to Participants)
prior to the Offering Date for each Offering in which an Eligible Employee
elects to participate. Contribution rates must be expressed in whole percentages
of Earnings, with a minimum percentage of one percent (1%) (except as otherwise
provided herein) and a maximum percentage of fifteen percent (15%).
Contributions may only be made through payroll deductions.

 

4.



--------------------------------------------------------------------------------

(b) A Participant may increase or decrease his or her Contribution rate, with
such change effective as of the next Purchase Period or Offering, as applicable,
by delivering the required election form to the Company at least ten (10) days
(or such other period of time as determined by the Company and communicated to
Participants) prior to the start of the Purchase Period or Offering, as
applicable, for which it is to be effective. However, the Company may determine
in its sole discretion at any time, including at any time following the
commencement of a Purchase Period or Offering, that it will no longer accept
Participant requests to increase Contribution rates.

(c) With respect to Contributions to be made during a Purchase Period, a
Participant (i) may not increase his or her Contribution rate during the
Purchase Period and (ii) may decrease his or her Contribution rate (including a
decrease to zero percent (0%)) no more than twice during the Purchase Period
(and the second decrease must be to zero percent (0%)). The Participant must
deliver an election form stating the new Contribution rate to the Company at
least ten (10) days (or such other period of time as determined by the Company
and communicated to Participants) prior to the payroll date for which it is to
be effective.

(d) A Participant may withdraw from an Offering and receive a refund of his or
her accumulated but unused Contributions without interest, at any time prior to
the end of the Offering, but excluding the ten (10)-day period immediately
preceding a Purchase Date (or such other period of time determined by the
Company and communicated to Participants), by delivering the required form of
withdrawal notice to the Company. A Participant who has withdrawn from an
Offering may not again participate in that Offering, but may participate in a
subsequent Offering, provided that he or she is eligible to participate in such
subsequent Offering and has completed all necessary enrollment paperwork
(including any enrollment form) required by the Company at least ten (10) days
(or such other period of time as determined by the Company and communicated to
Participants) prior to the Offering Date of such subsequent Offering.

(e) Eligible Employees may not make an investment decision regarding
participation in an Offering, including electing a Contribution rate, until a
registration statement covering the shares of Common Stock reserved under the
Plan for that Offering has been filed by the Company and has become effective.
The Company may establish procedures to enable the purposes of the Plan to be
satisfied while complying with applicable securities laws.

(f) Once an Eligible Employee affirmatively enrolls in an Offering and
authorizes Contributions, the Eligible Employee automatically will be enrolled
for all subsequent Offerings until (i) he or she elects to withdraw from an
Offering pursuant to Section 5(d) or otherwise terminates his or her
participation in the Plan, (ii) he or she is no longer eligible to participate
in the Plan (including through termination of employment), (iii) no shares of
Common Stock remain available for issuance under the Plan, or (iv) the Plan is
suspended or terminated.

 

5.



--------------------------------------------------------------------------------

6. PURCHASES.

Subject to the limitations herein and in the Plan, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) will be applied
to the purchase of whole shares of Common Stock, up to the maximum number of
shares permitted under the Plan and the Offering.

 

7. NOTICES AND AGREEMENTS.

Any notices or agreements provided for in an Offering or the Plan will be given
in writing, in a form provided by the Company (including documents delivered in
electronic form, if authorized by the Company). Unless specifically provided for
in the Plan or this Offering, notices and agreements will be deemed effectively
given upon receipt (including documents delivered in electronic form).

 

8. EXERCISE CONTINGENT ON STOCKHOLDER APPROVAL.

The Purchase Rights granted under an Offering are subject to the approval of the
Plan by the stockholders of the Company as required for the Plan to obtain
treatment as an Employee Stock Purchase Plan.

 

9. OFFERING SUBJECT TO PLAN.

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan are hereby made a part of the Offering. The Offering is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of an Offering and those of the Plan
(including interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan), the provisions of
the Plan will control.

 

6.